Citation Nr: 0817791	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  05-35 004	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico

THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for an acquired 
psychiatric disorder, including post-traumatic stress 
disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for varicose veins.

3.  Entitlement to service connection for varicose veins.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active duty for training (ACDUTRA) in the 
Army National Guard from October 1963 to June 1964 and other 
periods of service through June 1980.  An unverified period 
of ACDUTRA on May 19, 1979 is also reported.

This appeal to the Board of Veterans' Appeals (Board) is from 
October 2004 and March 2005 rating decisions by a Department 
of Veterans Affairs (VA) Regional Office (RO).

After reopening the claim for service connection for varicose 
veins on the basis of new and material evidence, the Board is 
remanding this claim to the RO via the Appeals Management 
Center (AMC) in Washington, DC, for further development 
before readjudicating this claim on the underlying merits.


FINDINGS OF FACT

1.  In June 2002, the Board denied the veteran's petition to 
reopen his claims for service connection for a psychiatric 
disorder - including PTSD, and for varicose veins; that June 
2002 Board decision is the last final disallowance of these 
claims.

2.  Regarding the petition to reopen the claim for service 
connection for a psychiatric disorder inclusive of PTSD, the 
additional evidence received since that June 2002 Board 
decision does not relate to an unestablished fact necessary 
to substantiate this claim; the evidence is cumulative and 
redundant and does not raise a reasonable possibility of 
substantiating this claim.

3.  However, as for the petition to reopen the claim for 
service connection for varicose veins, a portion of the 
additional evidence received since that June 2002 Board 
decision is neither cumulative nor redundant and raises a 
reasonable possibility of substantiating this claim.


CONCLUSIONS OF LAW

1.  The Board's June 2002 decision denying the veteran's 
petitions to reopen his claims for service connection for a 
psychiatric disorder - inclusive of PTSD, and for varicose 
veins is final.  38 U.S.C.A. § 7104(b) (West 2002); 
38 C.F.R. § 20.1100 (2007).

2.  New and material evidence has not been submitted since 
that decision to reopen the claim for service connection for 
a psychiatric disorder, including PTSD.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156 (a) (2007).

3.  But there is new and material evidence since that 
decision to reopen the claim for service connection for 
varicose veins.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA). 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 197 (2002).  In particular, letters from the 
RO dated in August and November 2004:  (1) informed the 
veteran of the information and evidence not of record that 
was necessary to substantiate his claims; (2) informed him of 
the information and evidence that VA would obtain and assist 
him in obtaining; (3) informed him oft the information and 
evidence he was expected to provide; and (4) requested that 
he provide any evidence in his possession pertaining to his 
claims, or something to the effect that he should "give us 
everything you've got pertaining to your claim[s]." Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) has held that a statement of the case 
(SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

This is important to point out because some of the VCAA 
notice mentioned was provided after the initial adjudication 
of the claims, but since providing that additional notice, 
the RO has gone back and readjudicated the claims in the 
September and October 2005 SOC and SSOC, including 
considering any additional evidence submitted in response to 
that additional notice.

And as for the threshold preliminary determination of whether 
new and material evidence has been submitted to reopen the 
claim for service connection for a psychiatric disorder 
including PTSD, the Board finds that the RO's August and 
November 2004 letters comply with Kent v. Nicholson, 20 Vet. 
App. 1 (2006), wherein the Court held that, in addition to 
notifying the veteran of evidence and information necessary 
to prove his underlying claim for service connection, he must 
also be notified of the evidence and information necessary to 
reopen his claim on the basis of new and material evidence.  
That is to say, VA must apprise him of the evidence necessary 
to substantiate the element or elements of his claim that 
were found insufficient in the previous denial.  Kent, 20 
Vet. App. at 10-11.  VA's Office of General Counsel issued 
informal guidance interpreting Kent as requiring the notice 
to specifically identify the kind of evidence that would 
overcome the prior deficiency rather than simply stating the 
evidence must relate to the stated basis of the prior denial.  
VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).

Since the Board is reopening the claim for varicose veins, 
regardless, the Kent holding is inconsequential.  See 
38 C.F.R. § 20.1102 (discussing harmless error).


And if there is even arguably any deficiency in the notice to 
the veteran or the timing of these notices concerning his 
petition to reopen his claim for PTSD, that, too, is harmless 
error. See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. § 
5103(a) notice had been provided to the appellant, but 
nonetheless concluding the evidence established the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claims, and therefore determined the 
error was harmless.)

If there is any notice deficiency, the Board finds that the 
presumption of prejudice on VA's part has been rebutted:  (1) 
based on the communications sent to the veteran over the 
course of this appeal, he clearly has actual knowledge of the 
evidence he is required to submit; and (2) based on his 
contentions as well as the communications provided to him by 
VA, it is reasonable to expect that he understands what was 
needed to prevail.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

Although the veteran was not informed that a downstream 
disability rating and effective date would be assigned if his 
service-connection claim was reopened and granted, since his 
petition to reopen the claim for service connection for a 
psychiatric disorder to include PTSD is being denied, no 
downstream disability rating or effective date will be 
assigned.  Therefore, there can be no possibility of any 
prejudice to him because these downstream elements of his 
claim are ultimately moot.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).

VA also fulfilled its duty to assist by obtaining all 
relevant evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  The RO obtained all relevant medical records 
identified by the veteran and his representative.  VA has a 
duty to obtain a medical examination and nexus opinion if the 
evidence establishes (1) a current disability or persistent 
or recurrent symptoms of a disability, (2) an in-service 
event, injury, or disease, (3) current disability may be 
associated with the in-service event, and (4) there is 
insufficient evidence to make a decision on the claim.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, though, the record does not include evidence sufficient 
to reopen the veteran's claim for service connection for a 
psychiatric disorder, to include PTSD, so VA is not obligated 
to provide him an examination for a medical nexus opinion 
unless and until he satisfies this threshold preliminary 
evidentiary burden of providing new and material evidence to 
reopen this claim.  38 C.F.R. § 3.159(c)(4)(iii).

The Board, as mentioned, is reopening the claim concerning 
the varicose veins and then remanding this claim - in part, 
for a VA medical examination for an opinion indicating 
whether the varicosities, if any currently present, are 
related to the veteran's military service.  So he will 
receive an examination for that claim before deciding it on 
the merits.  See 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).

I.  The Petition to Reopen the Claim for Service Connection 
for a Psychiatric Disorder, Including PTSD

Regarding this claim, the procedural history shows service 
connection for a psychiatric disorder was initially denied by 
the Board in a December 1987 decision.  The evidence of 
record at the time included the veteran's ACDUTRA and private 
clinical records.  The Board determined that an acquired 
psychiatric disorder was not incurred in or aggravated by his 
active military service, including any period of ACDUTRA.  
Generally speaking, Board decisions are final unless appealed 
(and the Court did not yet exist at the time of that 1987 
decision) or another exception to finality applies, such as 
the Chairman orders reconsideration of the decision or it 
contained clear and unmistakable error (CUE).  38 U.S.C.A. § 
7104; 38 C.F.R. §§ 3.105, 20.1000, 20.1001, 20.1100.

Also, pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened if there is new and material evidence.  
See also 38 C.F.R. § 3.156 (2007).



The veteran attempted to reopen his claim in March 1993.  A 
January 2000 Board decision addressing this issue of whether 
there was new and material evidence subsequently was vacated 
by the Court.  In a June 2002 decision, the Board again 
denied the veteran's petition to reopen this claim.  The 
additional evidence considered included his hearing testimony 
and private medical records, primarily relating treatment for 
his emotional problems and for unrelated physical ailments.

The current appeal arose from the veteran's more recent July 
2004 petition to reopen this claim.  The additional evidence 
received includes correspondence from him and private 
clinical and Army National Guard records dating from 1982 
through September 2004 regarding treatment for unrelated 
physical ailments.  Also, in a statement dated in September 
2004, a private physician reported the veteran had received 
treatment for depressive undifferentiated schizophrenia 
since March 1985.

Analysis

Although the RO has already addressed whether new and 
material evidence has been submitted to reopen the claim for 
service connection for a psychiatric disorder to include 
PTSD, so, too, must the Board make this threshold preliminary 
determination because it affects the Board's jurisdiction 
over the underlying claim to adjudicate it on a de novo 
basis. See Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 
1996).  See also Butler v. Brown, 9 Vet. App. 167, 171 
(1996). 

As mentioned, a claim disallowed by the Board is final. 38 
U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  But if there is new 
and material evidence, the claim must be reopened.  38 
U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).



New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

In determining whether evidence is "new and material," the 
credibility of the evidence in question must be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see, 
too, Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not 
require the Secretary [of VA] to consider the patently 
incredible to be credible").

Turning to the record, the Board notes that evidence received 
since the Board's June 2002 denial decision primarily 
consists of correspondence from the veteran, previously 
considered ACDUTRA or Army National Guard records, post-
service medical records concerning his treatment for 
unrelated physical ailments, and psychiatric treatment since 
1985.  This evidence is both cumulative and redundant of 
evidence that has been previously considered.  It therefore 
is not new.  This evidence also does not contain competent 
medical findings suggesting the veteran's psychiatric 
disability was incurred during his active military service, 
including while on ACDUTRA, inasmuch as there is no mention 
of his current disability being etiologically related to an 
incident of his military service.  So this evidence also is 
not material.  Hickson v. West, 11 Vet. App. 374, 378 (1998).  
Medical records describing his current condition are not 
material to the issue of service connection and are 
insufficient to reopen his claim based on new and material 
evidence.  See Morton v. Principi, 3 Vet. App. 508 (1992) 
(per curiam).



In his personal statements and other correspondence, the 
veteran merely reiterates arguments previously made.  So that 
evidence also is not new.  Cf. Bostain v. West, 11 Vet. App. 
124 (1998) (lay hearing testimony that is cumulative of 
previous contentions considered by decision maker at time of 
prior final disallowance of the claim is not new evidence).  
See also Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  And 
to the extent he alleges he as a psychiatric disorder as a 
result of his military service, including PTSD, his 
contentions are not material.  Indeed, in Routen v. Brown, 10 
Vet. App. 183, 186, (1997), the Court specifically noted that 
"[l]ay assertions of medical causation cannot suffice to 
reopen a claim under 38 U.S.C. 5108."

Thus, the additional evidence received since the Board's June 
2002 denial does not raise a reasonable possibility of 
substantiating the veteran's claim.  Furthermore, inasmuch as 
he has not submitted new and material evidence to reopen this 
finally disallowed claim, the benefit-of-the-doubt doctrine 
is inapplicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).

II.  Whether New and Material Evidence has been Received to 
Reopen the Claim for Service Connection for Varicose Veins

The Board's December 1987 decision also denied the veteran's 
claim for service connection for varicose veins.  The 
evidence of record at the time primarily consisted of his 
ACDUTRA medical records.  The Board determined the 
varicosities were not incurred in or aggravated during his 
ACDUTRA.

The veteran attempted to reopen this claim in July 1988.  In 
a September 1988 decision, the Board determined that the 
additional evidence was insufficient to reopen his claim.  In 
June 1992, and subsequent to a vacated decision by order of 
the Court, the June 2002 Board decision again determined that 
new and material evidence had not been received to reopen 
this claim.  That was the last final disallowance of the 
claim.



The current appeal arose from the veteran's more recent July 
2004 petition to reopen this claim.  Among the additional 
evidence received since the Board's earlier June 2002 
decision is a September 2004 statement from a private 
physician.  In the statement, this physician recounts the 
veteran's May 1979 injury to his right leg during a military 
march and concludes, albeit based on certain assumptions, 
including insofar as no prior indication of peripheral 
vascular disease, that the military march caused a clot in 
the right leg to dislodge, either causing or aggravating the 
varicose veins in this extremity.

Analysis

According to the holding in Justus, the Board must accept 
this doctor's September 2004 statement as credible, if only 
for the limited purpose of determining whether it is new and 
material.  The Board therefore finds that it is since it 
suggests a correlation between the veteran's varicosities, at 
least in his right leg, and his military service - in 
particular, while on ACDUTRA on May 19, 1979.  
See again Hickson v. West, 11 Vet. App. 374, 378 (1998).  
See, too, Spalding v. Brown, 10 Vet. App. 6, 11 (1996); 
Moray v. Brown, 5 Vet. App. 211, 214 (1993).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit Court pointed out that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's disability, even where it would not be enough 
to convince the Board to grant a claim.


ORDER

The petition to reopen the claim for service connection for a 
psychiatric disorder, inclusive of PTSD, is denied.

However, the petition to reopen the claim for service 
connection for varicose veins is granted, subject to the 
further development of this claim on remand.


REMAND

As indicated, the Board finds that the veteran has submitted 
new and material evidence to reopen his claim of entitlement 
to service connection for varicose veins.  As a result, 
additional development is needed before the Board can 
readjudicate this claim on the underlying merits, i.e., on a 
de novo basis.

Preliminarily, it must be noted that there is some 
conflicting evidence that needs clarifying, including as it 
relates to the veteran's purported ACDUTRA service on May 19, 
1979.  The record does include documentation in the form of a 
line-of-duty determination report from the Puerto Rico 
National Guard dated in 1985.  However, there is no official 
verification of his claimed period of ACDUTRA in May 1979.  
Official verification of the claimed period of ACDUTRA, in 
May 1979, should be obtained from the Army National Guard, 
Puerto Rico Army National Guard or appropriate agency, to 
include the National Personnel Records Center (NPRC).  

Private medical records in January and April 1979 show the 
veteran received treatment for varicose veins.  Puerto Rico 
Army National Guard records apparently during a period of 
ACDUTRA show that, in July 1979, he again received treatment 
for varicose veins in his right leg.  In an Army National 
Guard, line-of-duty determination record, dated in November 
1985, it was reported that on May 19, 1979, he received 
treatment for pain and swelling in his legs.  It was further 
indicated that he had varicose veins and a right leg clot, 
and that the varicose veins began prior to his service but 
were aggravated during his service.  

In September 2004, a private physician opined that the 
veteran's varicose veins appeared during service, apparently 
in reference to the May 19, 1979 recorded incident during 
ACDUTRA.



Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled 
from a disease or injury incurred or aggravated in the line 
of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  ACDUTRA 
is, among other things, full-time duty in the Armed Forces 
performed by Reserves for training purposes or by members of 
the National Guard of any state.  38 U.S.C.A. § 101(22); 38 
C.F.R. § 3.6(c)(1).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary of VA shall give the benefit of the 
doubt to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990), and Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  
The standard of proof to be applied is:  "whether it is as 
least as likely as not (50 percent or greater probability) 
that a claimed disability is related to service."  

However, with respect to aggravation, generally, a pre-
existing injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless clear and unmistakable 
evidence shows that the increase in disability is due to the 
natural progress of the disease.  See 38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306 (2007).  The law further 
provides that the burden to show no aggravation of a pre-
existing disease or disorder during service is an onerous one 
that lies with the government.  See Cotant v. Principi, 17 
Vet.App. 116, 131 (2003); Kinnaman v. Principi, 4 Vet. App. 
20, 27 (1993).  VA's Office of the General Counsel has 
determined that VA must show by clear and unmistakable 
evidence that there is a pre-existing disease or disorder and 
that it was not aggravated during service.  See VAOPGCPREC 3-
03 (July 16, 2003).  It is an "onerous" evidentiary standard, 
requiring that the preexistence of a condition and the no-
aggravation result be "undebatable." See Cotant v. West, 17 
Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. 
App. 331, 334 (1993).

Given the evidence and the necessary considerations for 
proper analysis of this claim, the Board finds that 
additional development of the record, particularly the 
medical record, is required pursuant to 38 C.F.R. § 
3.159(c)(4).

Accordingly, the claim is REMANDED for the following 
development and consideration:

1.  Contact the NPRC, the Puerto Rico Army 
National Guard, and/or the Department of 
the Army National Guard, along with any 
other appropriate sources to officially 
verify whether the veteran was on ACDUTRA 
on May 19, 1979.  The AMC is reminded that 
it should continue efforts to procure the 
relevant ACDUTRA official verificatione 
until either the information is received 
or until it receives specific information 
that further efforts on the matter would 
be futile.  38 C.F.R. § 3.159(c)(2) and 
(3)

2.  Schedule the veteran for a VA medical 
examination for an opinion indicating 
whether his varicose veins, if any 
currently present, are related to his 
military service. Provide the designated 
examiner a complete copy of this remand 
and the claims file for the pertinent 
medical and other history.  Following the 
examination and review of the claims file, 
the examiner should provide an opinion 
determining the likely onset of the 
veteran's varicose vein disorder. 

(a) If the examiner determines 
that the onset of the veteran's 
varicose veins was during a period 
of ACDUTRA, including on May 19, 
1979, the examiner should render a 
determination specifying "whether 
it is at least as likely as not 
(50 percent probability or 
greater) that the veteran's 
varicose veins are an incident of  
ACUDTRA.  The examiner should set 
forth all examination findings, 
along with the complete rationale 
for all conclusions reached.  

(b) However, if the examiner 
concludes the veteran's varicose 
vein disorder clearly and 
unmistakably pre-existed his 
ACDUTRA service, including on May 
19, 1979, the examiner is 
requested to render an opinion 
specifying whether there also is 
clear and unmistakable evidence 
this pre-existing varicose vein 
disorder was not aggravated during 
service beyond its natural 
progression.  The examiner should 
set forth all examination 
findings, along with the complete 
rationale for all conclusions 
reached

3.  Then readjudicate the claim on the merits 
(de novo) in light of the additional evidence 
obtained.  If the claim is not granted to the 
veteran's satisfaction, send him and his 
representative a supplemental statement of 
the case (SSOC) and give them time to respond 
to it before returning the file to the Board 
for further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


